Citation Nr: 0419638	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  02-17 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for cause 
of death, and, if so, whether the reopened claim should be 
granted.

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel 




INTRODUCTION

The decedent had active duty administratively established in 
the U.S. Merchant Marine, from December 1941 to August 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO determined that new and material 
evidence had not been received to establish service 
connection for the cause of death, therefore entitlement 
continued to be denied.  In addition, the RO denied 
entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 and eligibility to 
Dependents' Educational Assistance (DEA) under 38 U.S.C.A. 
chapter 35 (the latter benefit would flow from a grant of 
service connection for cause of death).

Although the appellant had requested a personal hearing and 
one was scheduled in April 2004, she failed to report.  

As discussed below, the issue of entitlement to service 
connection for the cause of death is reopened.  Further 
development is needed, however, and this issue is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The appellant will be notified if further 
action is required on her part.


FINDINGS OF FACT

1.  At the time of the decedent's death, he was not service-
connected for any disability.

2.  The RO issued a rating decision in July 2000, of which 
the appellant was notified by letter in August 2000, that 
entitlement to service connection for the cause of the 
decedent's death was denied.  An appeal was not filed.

3.  Evidence received since the July 2000 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim, is not cumulative and redundant, and by itself or 
in connection with the evidence previously of record raises a 
reasonable possibility of substantiating the claim.  

4.  At the time of his death the decedent was not in receipt 
of, or entitled to receive, compensation for service-
connected disability rated totally disabling for a period of 
10 years immediately preceding death.


CONCLUSIONS OF LAW

1.  The July 2000 RO decision denying entitlement to service 
connection for cause of death is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for cause of death has been 
received, and the appellant's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5103, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1103 (2003).

3.  The criteria for entitlement to dependency and indemnity 
compensation under 38 U.S.C.A. § 1318 are not met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

The Board has considered the provisions of the VCAA.  Here, 
the RO notified the appellant of the evidence needed to 
substantiate her claim to reopen a claim of entitlement to 
service connection for cause of death, as well as VA's duty 
to assist in obtaining evidence.  Given the favorable outcome 
below on this issue, no conceivable prejudice to the 
appellant could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).  Moreover, as to the 
claim for DIC under section 1318, that issue is a purely 
legal question, and therefore is not subject to the 
additional procedures mandated by the VCAA.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also Manning v. 
Principi, 16 Vet.App. 534 (2002); Mason v. Principi, 16 Vet. 
App. 129 (2002).

II.  Factual Background and Analysis

A.  Service connection for Cause of Death

Our review of the file discloses that there was a prior 
denial of entitlement to service connection for cause of 
death in July 2000, on the basis that a well-grounded claim 
had not been submitted.  Entitlement to DIC under 38 U.S.C.A. 
§ 1318. was also denied at that time, as well as DEA under 
chapter 35.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether additional evidence is new and 
material, VA must determine whether such evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  38 C.F.R. § 3.156(a) (2003).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.   

In January 2002, the appellant attempted to reopen her claim 
for service connection for the cause of her husband's death.  
The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001).


In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit (CAFC) noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant the claim.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Evidence considered at the time of the July 2000 denial was a 
copy of the death certificate.  The evidence received into 
the record since the July 2000 denial of service connection 
for cause of death includes statements from the appellant 
about the decedent's medical disorders and accidents, and 
copies of telegrams from the U.S. Public Health Service 
Hospital in Staten Island, New York, regarding the demise of 
the decedent.  In addition, duplicate copies of the death 
certificate and records pertaining to his service in the 
Merchant Marine were received.  The evidence (other than the 
duplicate copies), presumed credible, bears substantially 
upon the specific matters under consideration as it relates 
to an unestablished fact necessary to substantiate the claims 
and raises a reasonable possibility of substantiating the 
claim.  This is particularly true in view of the low 
threshold required to establish new and material evidence 
under the Hodge precedent, supra.  Consequently, the claim of 
entitlement to service connection for cause of death is 
reopened.

The Board finds that the additional evidence when viewed with 
that previously of record is new and material evidence as 
defined by the regulation, is not cumulative and redundant, 
and does raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2003).  Accordingly, the claim 
is reopened.  38 U.S.C.A. § 5108.  

B.  Entitlement to DIC under 38 U.S.C.A. § 1318

The decedent served in the Merchant Marine, and active duty 
had been administratively established for the period of 
service from December 1941 to August 1945 for the purposes of 
Department of Veterans Affairs benefits.  The decedent died 
in October 1966.  There is no evidence of record that he was 
service-connected for any disability or had filed a claim of 
entitlement to service connection.  

Pertinent law and regulations provide that a surviving spouse 
may be entitled to DIC in the same manner as if the 
decedent's death were service-connected, if the veteran was 
in actual receipt of (or but for military retired pay would 
have been receiving) compensation at a total disability 
rating for 10 consecutive years preceding death; or if the 
veteran was continuously rated totally disabled for a period 
of 5 years from the date of discharge or other release from 
active duty to the date of his death; or if the veteran would 
have been entitled to receive such compensation but for clear 
and unmistakable error (CUE) in previous final RO decisions 
and certain previous final Board decisions.  38 U.S.C.A. 
§ 1318; 38 C.F.R. § 3.22.

For several years, there was a legal controversy over the 
interpretation and applicability of section 1318.  In Wingo 
v. West, 11 Vet. App. 307 (1998), the Court of Appeals for 
Veterans Claims interpreted 38 C.F.R. § 3.22(a) as permitting 
a DIC award in a case where the veteran in a claim had never 
established entitlement to VA compensation for a service-
connected total disability and had never filed a claim for 
such benefits which could have resulted in entitlement to 
compensation for the required period before he died.  The 
Court concluded that the language of section 3.22(a) would 
permit a DIC award where it is determined that the veteran 
"hypothetically" would have been entitled to a total 
disability rating for the required period if the veteran had 
applied for compensation during his or her lifetime.

The Secretary of Veterans Affairs, in a final rule effective 
on January 21, 2000, amended 38 C.F.R. § 3.22(a), to clearly 
define "entitled to receive" so as to exclude the 
"hypothetical" entitled-to-receive section-1318(b) basis 
recognized in the aforementioned caselaw.  65 Fed. Reg. 3,388 
(Jan. 21, 2000).  Thus, the Wingo precedent has been rendered 
ineffective.  The revision reflects VA's conclusion that 
38 U.S.C.A. § 1318(b) authorizes payment of DIC only in cases 
where the veteran had, during his or her lifetime, 
established a right to receive total service-connected 
disability compensation for the required period or would have 
established such a right if not for clear and unmistakable 
error by VA.  Therefore, a hypothetical claim is not 
authorized under 38 U.S.C.A. § 1318.  Furthermore, as no 
claim of CUE has been raised in the present appeal, the only 
route to entitlement for the appellant would be to establish 
that the decedent was, in fact, rated as 100 percent disabled 
for a requisite period of time before he died.

In August 2002, cases involving the issue of entitlement to 
benefits under the provisions of 38 U.S.C.A. § 1318 were 
placed under a temporary stay of adjudication in accordance 
with the directions of the Court of Appeals for the Federal 
Circuit in its decision in National Organization of Veterans' 
Advocates v. Secretary of Veterans Affairs, 260 F.3d 1365 
(Fed. Cir. 2001).  Subsequently, the CAVC revised the stay 
order and directed VA to process all claims for DIC under 
section 1318, including "hypothetical entitlement" claims, 
except for those in which a survivor seeks to reopen a claim 
on the grounds of new and material evidence, pending further 
rulemaking proceedings.  National Organization of Veterans' 
Advocates v. Secretary of Veterans Affairs, 314 F.3d 1373 
(Fed. Cir. 2003).  See Chairman's Memorandum No. 01-03-09 
(April 8, 2003).  Since the temporary stay has been lifted 
with regard to this issue as presented in the present appeal, 
the Board will proceed with consideration of the appellant's 
claim for entitlement to DIC under 38 U.S.C.A. § 1318.

We are aware that where pertinent law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant applies unless 
Congress has provided otherwise or permitted the Secretary to 
do otherwise and the Secretary has done so.  See VAOPGCPREC 
7-2003 (Nov. 19, 2003).  In section 3.22, the more favorable 
version to the appellant must apply.  However, considering 
that the decedent had not been in receipt of, or entitled to 
receive, a total disability evaluation for 10 years or more, 
the application of either version of 38 C.F.R. § 3.22(a) 
would result in the same outcome, and the Board finds that 
the appellant is not prejudiced by the Board's proceeding to 
final appellate review.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

The Board recognizes that section 1318 entitlement was 
previously finally denied by the RO in 2000.  Nevertheless, 
since the matter is a question of law, we are considering 
this issue de novo herein. 

As stated before, the decedent died in October 1966 and was 
not service-connected for any disability.  Therefore, the 
decedent was not in actual receipt of or entitled to receive 
(but for military retired pay) compensation at a total 
disability rating for 10 consecutive years prior to his 
death, as is required to be entitled to DIC under 38 U.S.C.A. 
§ 1318(b)(1).  See Wingo, supra.  Thus, the law is clear that 
entitlement to DIC under section 1318 is not available in 
this case.

The Court has held that, when the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As 
the law is dispositive of the section 1318 issue in the 
instant case, as related to the claim for DIC benefits, the 
benefit-of-the-doubt rule is not for application, and the 
appeal must be denied.

ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for cause of death is 
reopened and, to this extent only, the appeal is granted.

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 is denied.


REMAND

VA's duty to assist the claimant includes obtaining medical 
records and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2003).  Having determined that there 
is new and material evidence to reopen the appellant's claim, 
the Board believes that further development of medical 
evidence is necessary to decide this claim on the merits.

According to the death certificate, the decedent died in 
October 1966 at a U.S. Public Health Service Hospital 
(USPHSH) in Staten Island, New York, which was located in 
Richmond County.  The cause of death is not clearly stated.  
The medical records of the final hospitalization and any 
prior medical treatment records should be secured.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and 
any other applicable legal precedent. 

2.  The RO should request final 
hospitalization records and treatment records 
for the decedent from:  

PHS Health Data Center
Hansen's Disease Program
1770 Physicians Park Drive
Baton Rouge, LA 70816

The request should indicate that the decedent 
died while hospitalized at a USPHSH on Staten 
Island, New York, in October 1966.  Please 
include the decedent's full name and/or any 
alternative names used, birth date, social 
security number, the city location of PHS 
care and approximate dates of treatment.  
Also include a "Z" number, a copy of the 
decedent's DD Form 214, and a copy of the 
death certificate.  (See information received 
in April 2003 from the Department of Health 
and Human Services.)

3.  Thereafter, the RO should readjudicate 
the appellant's claim for service connection 
for the cause of death.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal since the June 2003 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



